DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 4-6, 10 and 18-19 in the reply filed on 07/29/2022 is acknowledged.
Claims 36-37, 39, 46-47, 49-50, 52, 69-70, 75-76, 80, 95-97 and 102 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/29/2022.

Response to Amendment	
	The amendment filed 07/29/2022 has been entered. Claims 2-3, 7-9, 11-17, 20-35, 38, 40-45, 48, 51, 53-68, 71-74, 77-79, 71-94, and 98-101 were previously cancelled. Claims 1, 4-6, 10, 18-19, 36-37, 39, 46-47, 49-50, 52, 69-70, 75-76, 80, 95-97 and 102 remain pending in this application. Claims 36-37, 39, 46-47, 49-50, 52, 69-70, 75-76, 80, 95-97 and 102 are withdrawn.

Claim Objections
Claims 4 and 18 are objected to because of the following informalities:  
Claim 4, ln. 2 should read ---such that the [oxygengenerating] oxygen-generating device---
Claim 18, ln. 1 should read ---comprising a [patientinterface] patient-interface layer---
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (Pub. No.: US 2016/0030722 A1).
	Regarding claim 1, Anderson discloses (fig. 1A) a dressing (apparatus 100) for facilitating delivery of oxygen to target tissue (abstract), the dressing comprising:
	A manifold (resilient sponge 128) that defines a plurality of gas passageways and is configured to allow communication of oxygen to the target tissue (¶ 0035, ln. 3-5);
	A gas-occlusive layer (membrane 120, ¶ 034, ln. 5) configured to be disposed over the manifold (see fig. 1A) and coupled to tissue surrounding the target tissue (¶ 0034, ln. 9-11, see fig. 1A) such that:
	An interior volume is defined  between the gas-occlusive layer and the target tissue (¶ 0034, ln. 17-20, see fig. 1A); and
	The gas-occlusive layer limits escape of oxygen from the interior volume between the gas-occlusive layer and the tissue surrounding the target tissue (¶ 0034, ln. 12-20); and
	A port (inlet 140) coupled to the gas-occlusive layer (¶ 0043, ln. 1-3), wherein the port is configured to be releasably coupled to an oxygen-generating device (inlet 140 is provided with coupler 142, ¶ 0048, ln. 1-2, which can be configured to attach to any variety of tubes to facilitate introduction of oxygen ¶ 0049, ln. 1-7) and to allow fluid communication of oxygen between the oxygen-generating device and the interior volume (abstract). 
	Regarding claim 4, Anderson discloses (fig. 1A) wherein the port is configured to be releasably coupled to the oxygen-generating device such that the oxygen-generating device can be decoupled from the port without removing the dressing from the tissue surrounding the target tissue (see fig. 1A, coupler 142 of inlet 140 is releasably coupled to the oxygen-generating device ¶ 0049, ln. 1-7). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, as applied to claim 1 above, in view of Lin (Pub. No.: US 2019/0030226 A1).
	Regarding claim 5, Anderson discloses wherein the port is configured to allow communication of oxygen into the interior volume through the port (¶ 0049, ln. 1-7). Anderson further discloses an outlet (124) configured to allow communication of exudate out of the interior volume through the outlet (¶ 0059). 
	Anderson fails to disclose that the port is configured to allow communication of an exudate out of the interior volume through the port.
	Lin teaches (fig. 5) a dressing (wound therapy apparatus 300) for facilitating delivery of oxygen to target tissue (¶ 0102, ln. 11-16) and thus in the same field of endeavor comprising a port (342) configured to allow communication of oxygen into the interior volume through the port (¶ 0084, ln. 12-13, input fluid may be oxygen ¶ 0102, ln. 11-16) and allow communication of exudate out of the interior volume through the port (¶ 0084, ln. 13-15, output fluid may be exudate ¶ 00102, ln. 7-9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port of Anderson such that it is configured to allow communication of an exudate out of the interior volume through the inlet, as taught by Lin, in order to limit the number of openings in the gas-occlusive layer such that fluids are maintained in the dressing as desired, as the delivery of oxygen and removal of exudate does not occur simultaneously (Lin ¶ 0084, ln. 19-25). 
Regarding claim 18, Anderson fails to disclose a patientinterface layer configured to be disposed below the manifold and in contact with the tissue surrounding the target tissue, the patient-interface layer defining a plurality of openings configured to allow communication of oxygen and exudate through the patient-interface layer.  
Lin teaches (fig. 5) a dressing (wound therapy apparatus 300) for facilitating delivery of oxygen to target tissue (¶ 0102, ln. 11-16) and thus in the same field of endeavor comprising a patientinterface layer (layer 380) configured to be disposed below a manifold (layer 360) and in contact with the tissue (wound bed 313, see fig. 5), the patient inter-face layer defining a plurality of openings (layer passages 385) configured to allow communication of oxygen (¶ 0089, ln. 10-18) and exudate (¶ 0090, ln. 1-3) through the patient-interface layer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Anderson such that it comprises a patient-interface layer configured to be disposed below the manifold and in contact with the tissue surrounding the target tissue, the patient-interface layer defining a plurality of openings configured to allow communication of oxygen and exudate through the patient-interface layer, as taught by Lin, in order to allow oxygen to be distributed evenly over the skin surface and wound bed (Lin ¶ 0089, ln. 13-16) and prevent maceration of skin (Lin ¶ 0091, ln. 7-10). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson  applied to claim 1 above,  in view of Lin (Pub. No.: US 2019/0030224), hereinafter Lin ’224.
	Regarding claim 6, Anderson fails to disclose a filter coupled to the gas- occlusive layer and configured to allow communication of oxygen into the interior volume through the port and restrict communication of exudate out of the interior volume through the port.  
	Lin ‘224 teaches (fig. 10) a dressing (wound therapy apparatus 600) for facilitating delivery of oxygen to target tissue (input fluid 616 may include oxygen ¶ 0064, ln. 1-3) and thus in the same field of endeavor comprising a filter (680) coupled to a gas-occlusive layer (see fig. 10, filter is coupled to flange 641 which is coupled to adhesive layer 690 which is coupled to member 620, member 620 is fluid-tight ¶ 0052, ln. 1-6) and configured to allow communication of oxygen into the interior volume through a port (642) and restrict communication of exudate out of the interior volume through the port (input fluid 616 may include oxygen ¶ 0064, ln. 1-3 see fig. 10, filter removes exudate from output fluid 618, ¶ 0116, ln. 1-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Anderson such that it includes a filter coupled to the gas- occlusive layer and configured to allow communication of oxygen into the interior volume through the port and restrict communication of exudate out of the interior volume through the port, as taught by Lin ‘224, in order to prevent liquid from reaching the suction source and prevent damage of components downstream of the filter (Lin ‘224, ln. 1-12). 

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, as applied to claim 1 above, and further in view of Cotton (Pub. No.: US 2010/0159192 A1).
	Regarding claim 10, Anderson fails to disclose a liquid control layer having a plurality of perforations, the liquid control layer configured to be disposed between the manifold and the target tissue to restrict communication of exudate toward the target tissue.  
	Cotton teaches (fig. 2) a dressing (20) for facilitating delivery of oxygen to target tissue (¶ 0032, ln. 9-12) and thus in the same field of endeavor comprising a liquid control layer (laminate 1) having a plurality of perforations (7) (¶ 0063, ln. 1-4), the liquid control layer configured to be disposed between the manifold and the target tissue (see fig. 2) to restrict communication of exudate toward the target tissue (¶ 0029-¶ 0030).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Anderson such that it comprises a liquid control layer having a plurality of perforations, the liquid control layer configured to be disposed between the manifold and the target tissue to restrict communication of exudate toward the target tissue, as taught by Cotton in order to permit the escape of fluid, which therefore does not build up under the liquid control layer, to be absorbed by the manifold (Cotton ¶ 0029-¶ 0030). 
	Regarding claim 19, Anderson fails to disclose a sorbent layer having a sorbent material configured to be disposed above or below the manifold and to capture exudate.
	Cotton teaches (fig. 2) a dressing (20) for facilitating delivery of oxygen to target tissue (¶ 0032, ln. 9-12) and thus in the same field of endeavor comprising a sorbent layer (absorbent pad 21) having a sorbent material (¶ 0073, ln. 9-15) disposed above a manifold (structural layer 2, see fig. 2) and to capture exudate (¶ 0029, ln. 12-14). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Anderson such that it comprises a sorbent layer having a sorbent material configured to be disposed above or below the manifold and to capture exudate, as taught by Cotton, in order to allow exudate to be absorbed (Cotton ¶ 0029, ln. 12-14) and aid in healing the target tissue. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781